            Case 1:17-cr-00170-LJO-SKO Document 26 Filed 08/21/20 Page 1 of 2


 1   John Meyer
     16024 W. Brian Ave
 2
     Kerman, CA 93630
 3   559-385-1565
     JMeyer@MeyerLRS.com
 4   Attorney for Eliot Brown
 5                               IN THE UNITED STATES DISTRICT COURT
 6
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,                       Case No.: 1:17-cr-00170-None-SKO
 8
                    Plaintiff,
 9
     vs.                                                 STIPULATION OF THE PARTIES
10                                                       REGARDING PRE-SENTENCE REPORT
11   ELIOT BROWN,                                        AND ORDER

12                  Defendant
13

14

15   1. Local Rule 460 states that “presentence reports . . . are confidential records of the United
16   States District Court.” Disclosure is prohibited absent order of the Court. L.R. 460(a). Requests
17   for disclosure must be in writing and must articulate the need for specific items of information

18   within the report. Id. at 460(b).

19

20   2. Courts may disclose Pre-Sentence Investigation Reports (PSI) when they determine that it is in

21   the interest of justice to do so. United States v. Schlette, 842 F.2d 1574, 1579 (9th Cir. 1988).
     They may also release when the need for confidentiality is outweighed by the need for
22
     disclosure.” Id. Here, disclosure is in the interest of justice. The court has read and considered
23
     this PSR at sentencing, which occurred almost three years ago. Defense counsel John Meyer
24
     was not the attorney in that case. ELIOT BROWN has asked for compassionate release based on
25
     the COVID pandemic. Allowing defense counsel access to the PSI will allow counsel to prepare
26   for the hearing, as it will give counsel background information for the defendant, as well as
27   provide to counsel the complete facts of the crime in question.
28
     STIPULATION OF THE PARTIES REGARDING PRE-SENTENCE REPORT AND ORDER - 1
            Case 1:17-cr-00170-LJO-SKO Document 26 Filed 08/21/20 Page 2 of 2


 1   3. Counsel for the government, David Gappa, also does not have access to the PSI, as the case
 2   has been closed, and he no longer has access to the original file. The prosecuting attorney in this
 3   case needs to review the PSI in order to reacquaint himself with the facts of the case and present

 4
     appropriate arguments at hearing.

 5

 6   4. As such, the parties stipulate that the court shall order the Probation Department to disclose to

 7
     both parties’ Counsel the probation report prepared for case 1:17-cr-00170-None-SKO.

 8

 9   Dated: August 20, 2020                                       MCGREGOR W. SCOTT

10
                                                           United States Attorney
                                                           /s/ David Gappa
11
                                                           David Gappa
12
                                                           Assistant United States Attorney
13

14
                                                           /s/ John A. Meyer
15
                                                           John Meyer
16
                                                           Counsel for Defendant
17
                                                           Eliot Brown
18

19                                 FINDINGS AND PROTECTIVE ORDER
20

21   IT IS SO ORDERED.

22      Dated:     August 21, 2020
23
                                                        UNITED STATES DISTRICT JUDGE

24

25

26

27

28
     STIPULATION OF THE PARTIES REGARDING PRE-SENTENCE REPORT AND ORDER - 2
